Reference to our original opinion reveals that the reversal was predicated upon the proposition that appellant had denied under oath the signing of the alleged forged check, and that conviction depended on evidence of handwriting by comparison alone, which is not permitted under the provision of Art. 731 Cow. C. P., which is set out in our original opinion.
The State's motion for rehearing is based upon the contention that an issue of fact was raised upon the motion for new trial that the denial under oath was not filed until after the evidence had been closed, or if so it was not among the papers *Page 240 
in the case, and if filed in time it was never called to the trial court's attention. It would extend this opinion beyond pardonable length to set out the evidence pro and con upon the issue, but we have examined the evidence critically. It appears certain that the date in the clerk's jurat gave evidence of some change having been made and some question as to the date of the file mark. This pertinent statement is found in the clerk's evidence. "I do not recall whether the instrument (the denial under oath) was left on my desk or with the Court, and back to Defendant's Counsel's desk; I am not sure about that,but my best recollection is he was not ready to present it atthat time." It is shown from the District Attorney's testimony that when the trial was started appellant's counsel stated to the District Attorney that said counsel wanted to raise the question of appellant's sanity, and made an oral motion to the Court stating that he wanted to prepare a "written motion and file it back," and the District Attorney agreed that if the motion contained no other matter it could be prepared later and filed back. The motion relied upon by appellant contained not only the denial under oath of the execution of the alleged forged instrument, but also raised the question of appellant's sanity. During the trial the District Attorney repeatedly examined the papers in the case desiring to find any motion that might bear appellant's signature to use it as a standard of comparison, and at no time before the evidence was all in did he find the denial now relied upon.
While the judge was preparing his charge he sought among the papers to find if any denial under oath was among them in order to take cognizance of it in his instructions to the jury, and no such denial was found. The charge contained no instrution regarding Art. 731 Cow. C. P. It is singular that in view of the absence from the charge of any suuch instruction no objection because of its absence was presented, nor was any special charge upon the subject requested. If the court's attention had been called to the "denial under oath" being on file there would have been no occasion for his search among the papers to ascertain if such instrument had been filed.
The order overruling the motion for new trial reads as follows: "* * * after hearing said motion and the evidence of the State in opposition thereof, and after having heard argument of counsel and having duly considered the same, is of the opinion and so finds that the grounds of said motion are not well taken and not supported by the evidence and that the same should be *Page 241 
overruled in all things." It is noted that the evidence of the State in opposition to the motion related to the contested issue about the "denial under oath."
It is apparent that the trial judge decided the contested issue of fact against appellant, and that in so doing no violence in the exercise of his judicial discretion is shown.
Believing that we erred in reversing the judgment, the order therefor is set aside, the State's motion for rehearing is granted, and the judgment is now affirmed.